Title: From Thomas Jefferson to Thomas Chittenden, 9 July 1792
From: Jefferson, Thomas
To: Chittenden, Thomas



Sir
Philadelphia, July 9th. 1792.

I have the honor to enclose you sundry papers communicated to me by the British Minister residing here, which have been duly laid before the President of the United States, and further to solicit from your Excellency information as to the facts therein stated: and while I am authorized to assure you that the government is proceeding sincerely and steadily to obtain by the way of negociation a relinquishment of our territory held by the British, I am at the same time to press that no measures be permitted in your state, which, by changing the present state of things in districts where the British have hitherto exercised jurisdiction, might disturb the peaceable and friendly discussion now in hand, and retard, if not defeat, an ultimate arrangement. I have the honor to be with perfect respect and esteem, Your Excellency’s most obedient & most humble servant,

Th: Jefferson

